Motion for leave to appeal to the Court of Appeals denied, with ten dollars costs; motion to stay proceedings under the interlocutory judgment denied; motion to stay proceedings on the part of the respondents under the final judgment ,n Action No. 2 and the judgment of affirmance thereof, granted upon the filing by the appellant E.'H. Goodwin Motor Car Company, Inc., of the undertaking specified in section 593 of the Civil Practice Act. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.